PER CURIAM:
Claimant is a psychiatrist employed by Huntington State Hospital. Dr. Kubski was subpoenaed to testify at a criminal court hearing in Charles Town, West Virginia. Claimant’s travel expenses for food, lodging, and gasoline amounted to $126.05.
Respondent has admitted it is indebted to claimant in the amount of $88.07. West Virginia State Travel Regulations allow $15.00 per day for food allowance. The $37.98 balance is in excess of the $15.00 per day allowance. The Court makes an award in the amount admitted.
Award of $88.07.